Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-30-2006

USA v. Walker
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2624




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Walker" (2006). 2006 Decisions. Paper 1363.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1363


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT



                                    No. 05-2624



                         UNITED STATES OF AMERICA

                                         v.

                               MICHAEL WALKER,
                                         Appellant


                   On Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                              (D.C. No. 04-cr-00280-1)
                    District Judge: Honorable William J. Nealon



                     Submitted under Third Circuit LAR 34.1(a)
                                 March 28, 2006

              Before: RENDELL, SMITH, and BECKER, Circuit Judges

                               (Filed March 30, 2006)

                            OPINION OF THE COURT



BECKER, Circuit Judge.

      Michael Walker appeals from the judgment of sentence imposed on May 11, 2005,

committing him to 120 months imprisonment and 3 years supervised release. Walker
pled guilty to distribution of cocaine base, in violation of 21 U.S.C. § 841(a). As part of

the plea agreement, he stipulated that he distributed or possessed with intent to distribute

50 to 150 grams of cocaine base. Walker contends that the sentence is unduly severe

given evidence of Walker’s support for his biological children and his girlfriend’s other

two children, his immediate acceptance of responsibility, and his potential for

rehabilitation. Additionally, Walker submits that a sentence as harsh as ten years was

unnecessary to deter Walker or others from future crime. His legal argument (this is a

post-Booker sentence), see United States v. Booker, 543 U.S. 220 (2005), is that the

sentence was unreasonable under the dictates of 18 U.S.C. § 3553(a).

       We have carefully examined the transcript of sentencing. Walker’s counsel

advanced each of these arguments and presented the testimony of Walker’s girlfriend, and

Judge Nealon listened and engaged in colloquy. After doing so, Judge Nealon declared

that “the court finds . . . a sentence of 120 months to be reasonable in view of the

considerations expressed in 18 U.S. Code Section 3553(a)” and “the government’s

motion for downward departure pursuant to Sentencing Guideline 5K1.1.”1 He noted,

inter alia, Walker’s “long road of criminal offenses” starting at age 12. The ultimate

sentence was well below the minimum guidelines range.

       To the extent that Walker is alleging error for failure to depart downward on

account of family ties and responsibilities, we lack appellate jurisdiction. See United


  1
   Walker received a Guidelines § 5K1.1 downward departure, as well as a three-point
reduction for acceptance of responsibility.
                                              2
States v. Cooper, 437 F.3d 324, 333 (3d Cir. 2006). Otherwise we have authority to

review the sentence for reasonableness. See id. at 327. However, the Court did

everything the Cooper panel requires in terms of its analysis and we find no error in its

determination of reasonableness.

       The judgment of sentence will be affirmed.




                                             3